Exhibit 10.1

CONSENT AND WAIVER OF RIGHTS

THIS CONSENT AND WAIVER OF RIGHTS (this “Consent and Waiver”) is granted
effective as of June 18, 2015, by Alpha Capital Anstalt (“Investor”). Any
capitalized term used herein and not otherwise defined shall have the meaning
provided in the Purchase Agreement (defined below).

W I T N E S S E T H:

WHEREAS, Investor is a party to that certain Purchase Agreement, dated as of
July 22, 2013, by and between Provectus Pharmaceuticals, Inc., a Nevada
corporation, now known as Provectus Biopharmaceuticals, Inc., a Delaware
corporation (“Provectus”), and each of the investors who are named as Investors
therein (the “Purchase Agreement”);

WHEREAS, pursuant to the terms and conditions of the Purchase Agreement,
Investor has the right to buy from the Company, up to Thirty Million Dollars
($30,000,000) of shares of the Company’s common stock, $0.001 par value (the
“Common Stock”). The shares of Common Stock are referred to herein as the
“Purchase Shares”;

WHEREAS, Investor and Provectus wish to reduce (the “Purchase Share Reduction”)
the Investor’s right to buy Purchase Shares from Thirty Million Dollars
($30,000,000) to Ten Million Dollars ($10,000,000) to allow Maxim Group, LLC
(“Maxim”) to sell additional securities under the Registration Statement in
connection with that certain Underwriting Agreement by and among Provectus,
Maxim (as representative of the underwriters), and any additional underwriters
parties thereto, dated as of June 19, 2015, pursuant to which Maxim and any
underwriters represented by Maxim have committed to purchase shares of Common
Stock and warrants to purchase shares of Common Stock in an underwritten
offering (the “Offering”); and

WHEREAS, Investor consents to the Purchase Share Reduction, waives all rights
with respect to the Purchase Shares subject to the Purchase Share Reduction, and
hereby consents to the purchase and sale by Maxim (and any underwriters party to
the Underwriting Agreement) of the Purchase Shares subject to the Purchase Share
Reduction.

NOW THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Consent and Waiver. Investor hereby consents to the Purchase Share Reduction
and waives all rights in connection therewith. Investor retains all rights with
respect to, and only with respect to, Investor’s right to buy from the Company,
up to Ten Million Dollars ($10,000,000) of shares of Common Stock. Investor
waives any and all notice rights, solely with respect to the Purchase Share
Reduction. Investor agrees to enter into any additional written agreements as
may be necessary to effectuate the foregoing.

2. Binding Effect. This Waiver shall be binding upon the parties and their
respective successors and assigns.

3. Governing Law. This Waiver shall be governed by and construed in accordance
with the law of the State of New York.

4. Counterparts. This Consent and Waiver may be executed in any number of
counterparts, each of which will be deemed to be an original but all of which
together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Investor and Provectus have executed this Consent and
Waiver, as of the date and year first above written.

 

INVESTOR: Alpha Capital Anstalt By:

/s/ Konrad Ackermann

Name:

Konrad Ackermann

Title:

Director

 

AGREED AND ACCEPTED: PROVECTUS: Provectus Biopharmaceuticals, Inc. By:

/s/ Peter R. Culpepper

Name:

Peter R. Culpepper

Title:

CFO & COO